 Case 3:17-cv-00079-H-LL Document 189 Filed 01/30/20 PageID.5869 Page 1 of 2




 1 SULLIVAN HILL REZ & ENGEL
   A Professional Law Corporation
 2 Shannon D. Sweeney, SBN 204868
   Michael A. Zarconi,
                   th
                       SBN 288970
 3 600 B Street, 17 Floor
   San Diego, California 92101
 4 Telephone: (619) 233-4100
   Fax Number: (619) 231-4372
 5 9404.17558
 6 Attorneys for Defendants BEYOND REVIEW, LLC;
   IMAGE ENGINE, LLC; and WILLIS GROUP, LLC
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11 ENSOURCE INVESTMENTS LLC,               )   Case No. 3:17-cv-0079-H-LL
   a Delaware limited liability company,   )
12                                         )   NOTICE OF HEARING ON
                 Plaintiff,                )   DEFENDANTS BEYOND REVIEW,
13                                         )   LLC; IMAGE ENGINE, LLC; and
   v.                                      )   WILLIS GROUP, LLC’S AMENDED
14                                         )   BILL OF COSTS
   THOMAS P. TATHAM, an                    )
15 individual; MARK A. WILLIS, an          )   Hearing Date: January 29, 2020
   individual; PDP MANAGEMENT              )   Hearing Time: 10:00 a.m.
16 GROUP, LLC, a Texas limited             )
   liability company; TITLE ROVER,         )   Judgment Entered: December 19, 2019
17 LLC, a Texas limited liability          )
   company; BEYOND REVIEW,                 )   Magistrate Judge: Hon. Linda Lopez
18 LLC, a Texas limited liability          )   District Judge:   Hon. Marilyn L. Huff
   company; IMAGE ENGINE, LLC, a           )
19 Texas limited liability company;        )
   WILLIS GROUP, LLC, a Texas              )
20 limited liability company ; and         )
   DOES 1-50,                              )
21                                         )
                 Defendants.               )
22                                         )
23
24
25
26
27
28
                                           1              Case No. 3:17-cv-0079-H-LL
 Case 3:17-cv-00079-H-LL Document 189 Filed 01/30/20 PageID.5870 Page 2 of 2




 1        TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2        PLEASE TAKE NOTICE that on January 29, 2020, at 10:00 a.m., at the
 3 Clerk’s Office of the United States District Court for the Southern District of
 4 California, located at 333 West Broadway, Suite 420, San Diego, California,
 5 defendants Image Engine, Beyond Review and the Willis Group will and hereby does
 6 move the court for an order awarding costs in the amount of $6,303.76.1
 7        This motion is made pursuant to Local Rule 54.1(a), on the grounds that
 8 Defendants, as the prevailing parties, are entitled to recover their costs.
 9        This motion is based on this notice, the Amended Bill of Costs, the
10 Memorandum of Costs, the Declaration of Shannon D. Sweeney and exhibit attached
11 thereto, all pleadings and papers on file in this action, and any other oral or
12 documentary evidence as may be presented at the time of hearing.
13
14
15
     Dated:   January 30, 2020           SULLIVAN HILL REZ & ENGEL
16                                       A Professional Law Corporation
17
18                                       By:   /s/   Shannon D. Sweeney
                                               Shannon D. Sweeney
19                                             Michael A. Zarconi
                                               Attorneys for Defendants BEYOND
20                                             REVIEW, LLC; IMAGE ENGINE, LLC;
                                               and WILLIS GROUP, LLC
21
22
23
24   1
         This Notice is filed the day after the hearing with the Clerk, and is being filed
25 belatedly with the permission of the Clerk. The parties participated in the telephonic
   hearing, as noticed above. Plaintiff was represented by attorneys Aaron Sadock and
26
   Bonnie McKnight. Defendants were represented by Shannon Sweeney.
27
28
                                                2              Case No. 3:17-cv-0079-H-LL
